 1
 2
 3                                                       FILED
                                                                    rpURT
                                              CLERK, U.S. D"''"`~'T
 4                                              C          v
 s                                                  ~ 2 8 2419
                                                i               _____.__
 6                                           CENTRrZL UI~, i~
                                                                OF
                                                                     CAUecD~i

 7

 g
             IN THE UNITED STATES DISTRICT COURT
 9
           FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                               Case No. CR 19-0117-VAP
     UNITED STATES OF AMERICA,
13                               ORDER OF DETENTION
                  Plaintiff,
14
             v.
15
     EVER JOEL MORALES,
16
17                Defendant.
18
19
20
21
22
23
24
25
26
27
28
 1                                              I.

2          On March 28, 2019, Defendant made his initial appearance in this district on

3    the First Superseding Indictment filed in this matter. James Bisnow, a member of

4    the Indigent Defense Panel, was appointed to represent Defendant. Defendant

5    submitted on the Pretrial Services Officer's recommendation of detention.

6             ~     On motion ofthe Government[18 U.S.C. § 31420(1)] in a case

7    allegedly involving an offense with maximum sentence of life imprisonment or

8    death.

9             ~     On motion by the Government or on the Court's own motion

10 [18 U.S.C. § 3142(fl(2)] in a case allegedly involving a serious risk that the
11   defendant will flee.

12            The Court concludes that the Government is not entitled to a rebuttable

13   presumption that no condition or combination of conditions will reasonably assure

14   the defendant's appearance as required and the safety or any person or the

15   community [18 U.S.C. § 3142(e)(2)].

16                                              II.

17            The Court finds that no condition or combination of conditions will

18   reasonably assure: ~ the appearance ofthe defendant as required.

19                         ~ the safety of any person or the community.

20                                            III.

21            The Court has considered:(a)the nature and circumstances of the offenses)
22   charged, including whether the offense is a crime of violence, a Federal crime of
23   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
24   or destructive device;(b)the weight of evidence against the defendant;(c)the
25   history and characteristics ofthe defendant; and(d)the nature and seriousness of
26   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
27   considered all the evidence adduced at the hearing, the arguments of counsel, and
28   the report and recommendation ofthe U.S. Pretrial Services Agency.
 1                                          IV.
 2         The Court bases its conclusions on the following:
 3         As to risk ofnon-appearance:
!
C                ~     no lawful status in the United States
 5               ~     Unknown and unverified background information
 6               ~     outstanding failure to appear in the Superior Court
 7         As to danger to the community:
 8               ~     Allegations in the first superseding indictment include murder
 9               ~     Alleged gang membership
10
11                                           V.
12         IT IS THEREFORE ORDERED that the defendant be detained until trial
13   and committed to the custody ofthe U.S. Marshal pending further proceedings.
14
     Dated: March 28,2019
15
                                                       /s/
16                                                 ALKASAGAR
                                          UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
